Exhibit 10.4
 



ASSIGNMENT OF PATENT


THIS ASSIGNMENT OF PATENT (the “Assignment”) is made, executed and delivered as
of this 28th day of July, 2008, by and among Implantable Vision, Inc., a Utah
corporation (“Assignor”), and BT Acquisitions, Inc., a Colorado corporation
(“Assignee”).


W I T N E S S E T H


WHEREAS, Assignor is the sole owner of the entire right, title and interest in
and to the inventions, applications for Letters Patent, and Letters Patent
listed on Exhibit A attached hereto in all countries throughout the world; and


WHEREAS, Assignee is desirous of securing Assignor’s entire right, title and
interest in and to the inventions, applications for Letters Patent and Letters
Patent listed on Exhibit A attached hereto, as well as any applications for
Letters Patent that may lawfully be filed for such inventions in all countries
throughout the world, and any Letters Patent issuing from such applications.


NOW, THEREFORE, be it known that for good and valuable consideration, hereby
acknowledged to have been received by Assignor, the parties hereby agree that
Assignor has sold, assigned, transferred, and set over, and does hereby sell,
assign, transfer, and set over unto Assignee, its lawful successors and assigns,
Assignor’s entire right, title, and interest in and to the inventions listed on
Exhibit A, together with any patent application which has been or may hereafter
be filed thereon, and/or issued patent and all divisions, continuations,
continuations-in-part, substitutes and renewals thereof, and all Letters Patent
of the United States which may be granted thereon, and all extensions, renewals,
reissues and re-examinations thereof, and all choses in action which may be
based thereon, and all rights to claim and contest priority on the basis of any
such application, and all applications for Letters Patent which have been or may
hereafter be filed for these inventions in any foreign country and all Letters
Patent which have been or may hereafter be granted on these inventions in any
foreign country, and all extensions, renewals, reissues and re-examinations
thereof; and Assignor hereby authorizes and requests the Commissioner of Patents
of the United States and any official of any foreign country whose duty it is to
issue patents on applications as described above, to issue all Letters Patent
for these inventions to Assignee, its successors and assigns, and/or to assign
already issued Letters Patent to Assignee in accordance with the terms of this
Assignment;


AND, Assignor HEREBY covenants that Assignor has the full right to convey the
interest assigned by this Assignment, has not conveyed any interest or right in
or to the inventions, applications for Letters Patent and Letters Patent to any
third party, and Assignor has not executed and will not execute any Agreement in
conflict with this Assignment;




 
1

--------------------------------------------------------------------------------

 


AND, Assignor HEREBY further covenants and agrees that Assignor will, without
further consideration, communicate with Assignee, its successors and assigns,
any facts known to Assignor respecting these inventions, and testify in any
legal proceeding, sign all lawful papers when called upon to do so, execute and
deliver any and all papers that may be necessary or desirable to perfect the
title to these inventions, applications for Letters Patent and Letters Patent in
said Assignee, its successors and assigns, execute all divisional, continuation,
and reissue applications, make all rightful oaths and generally do everything
possible to aid Assignee, its successors, and assigns, to obtain and enforce
proper patent protection for these inventions, applications for Letters Patent
and Letters Patent in the United States and any foreign country, it being
understood that any expense incident to the execution of such papers shall be
borne by Assignee, its successors and assigns.


[remainder of page intentionally left blank; signature page follows]
 
 
 
 
 
 
 
 
 
 
 


 
2

--------------------------------------------------------------------------------

 




IN TESTIMONY WHEREOF, an authorized representative of Assignor and Assignee have
each hereunto set their hands this 28th day of July, 2008.





 
IMPLANTABLE VISION, INC.
         
By: /s/ Bryan Bulloch                           
 
Name: Bryan Bulloch
 
Title: President and Chief Financial Officer
         
BT ACQUISITIONS, INC.
             
By: /s/ George Rozakis                           
 
Name:    George Rozakis
 
Title:    President



 
 
 
 
 
 
 
 
 
 

 
 
3

--------------------------------------------------------------------------------

 




ACKNOWLEDGEMENT BY NOTARY PUBLIC:


STATE OF TEXAS                             )
)           ss.:
COUNTY OF                                         )


On the 29th day of July, in the year 2008 before me, the undersigned, personally
appeared Bryan Duvall Bulloch, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual (s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity(ies), and that by his/her/their
signature(s) on the instrument, the individual(s), or the person(s) upon behalf
of which the individual(s) acted, executed the instrument.




 
 

 
/s/ T. Sharp            
Notary Public
My Commission Expires:

 
 
SEAL
T. Sharp
Notary Public
State of Texas
Comm Exp. 10-05-2011





STATE OF NEW YORK                     )
)           ss.:
COUNTY OF                                         )

On the 29 day of July, in the year 2008 before me, the undersigned, personally
appeared George W. Rozakis, personally known to me or proved to me on the basis
of satisfactory evidence to be the individual (s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity(ies), and that by his/her/their
signature(s) on the instrument, the individual(s), or the person(s) upon behalf
of which the individual(s) acted, executed the instrument.


 
 

 
/s/ Sandy A. Tollett        
Notary Public
My Commission Expires:



SEAL
Sandy A. Tollett, Notary
State of Ohio
My Commission Expires: 3/30/10





 
4

--------------------------------------------------------------------------------

 


EXHIBIT A


List of Inventions


INVENTIONS


Title                                           Inventor(s)




PATENT APPLICATIONS


Title
Filing Date
Japanese Application No.
         
2001-51980
   
10-519657
   
2002-508351
   
2001-548033
         
United States Application No.
Posterior Chamber Phakic Intraocular Lens
11/12/2006
10/988,157
Posterior Chamber Phakic Intraocular Lens
12/11/2006
11/637,475
Multifocal Phakic Intraocular Lens
7/27/2007
11/829615
Posterior Chamber Phakic Intraocular Lens
9/19/2007
11/857,476
Posterior Chamber Phakic Intraocular Lens
10/19/2007
11/875,402





PATENTS


Title
Issue Date
Serial No.
     
Floating phakic refractive lens design for preserving eye dynamics
 
US 6706066
Self-centering phakic intraocular lens
 
US 6015435
Self-centering phakic intraocular lens
 
US 6428574
Anatomically compatible posterior chamber phakic refractive lenses
 
US 6506212
Methods of surface treatment for enhancing the performance of a floating phakic
refractive lens design
 
US 6638307
     



 
 
5
 
 

--------------------------------------------------------------------------------